DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 11 is rejected under 35 U.S.C. 101 as it describes a computer program per se.
Claim 11 recites A computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method.  The computer program product without encoded on a non-transitory computer readable medium is treated as computer grogram per se. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 2, 3, 4, 5, 6, 9, 11, 12, 13, 14, 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of patent US 10276210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are an obvious variation of the patented claims, or entirely covered by the patented claims. 
For example, claim 1 of the instant application discloses a method of receiving first video data of an environment comprising a plurality of frames having an object; and generating revised video data of the environment having the object from the first point of view based on the first video data, the revised video data comprising a plurality of revised frames with the object disposed in the area of the plurality of frames being revised based on data corresponding to the object separate from the first video data. These limitations are all disclosed by the claim 1 of the patent US 10276210. Therefore, claim 1 of the instant application is covered by the claim 1 of the patent US 10276210, and is/are not patently distinct from the mentioned patent claim.  
The following table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the mapping claim 1 of patent US 10276210. 
Claim 1 of the Instant Application 16/272313
Claim 1 of the Patent 10276210
1. A computer-implemented method comprising: receiving first video data of an environment having an object observed from a first point of view, the first video data comprising a plurality of frames having the object disposed in an area of the plurality of frames; and
1. A system comprising: a memory; one or more processor in communication with the memory; and program instructions executable by the one or more processor via the memory to perform a method for controlling display of an image on a display screen, the method comprising: receiving, by one or more processor, first video data of an environment having an object observed from a first point of view, the first video data comprising a plurality of frames having the object disposed in an area of the plurality of frames; and
generating revised video data of the environment having the object from the first point of view based on the first video data, the revised video data comprising a plurality of revised frames with the object disposed in the area of the plurality of frames being revised based on data corresponding to the object separate from the first video data, wherein the first video data of the environment comprises the object comprising a virtual reality headset, and the revised video data comprises the plurality of frames with the virtual reality headset disposed in the area of the plurality of frames being revised based on second video data obtained of the environment behind the virtual reality headset during the receiving the first video data.
generating, by the one or more processor, revised video data of the environment having the object from the first point of view based on the first video data, the revised video data comprising a plurality of frames with the object disposed in the area of the plurality of frames being revised based on data corresponding to the object separate from the first video data, wherein the first video data of the environment comprises the object comprising a virtual reality headset of each of the plurality of participants, and the revised video data comprises the plurality of frames with the virtual reality headset disposed in the area of the plurality of frames being revised based on second video data obtained of the environment behind the virtual reality headset of each of the plurality of participants during the first video

wherein the receiving and generating are performed in real time, wherein the environment is a virtual reality conference, wherein a plurality of participants of the virtual reality conference are wearing virtual reality headsets, wherein the first video data represents a changing viewing point and is obtained using a front facing camera facing forward of a certain participant of the plurality of participants, wherein the system is configured to facilitate participants of the plurality of participants seeing each other in virtual reality space, wherein facial features of the plurality of the participants are hidden by the respective virtual reality headsets of the plurality of participants, the second video being obtained using cameras located within the respective virtual reality headsets of the plurality of participants, wherein the generating comprises synchronizing the second video data obtained of the environment behind the respective virtual reality headsets of the plurality of participants during the first video with the first video data, the first video data being a live feed of video frames, and the method including transmitting a live feed of the revised video via a network, wherein the system is operative so that when the certain participant turns his or her head, a boundary of a particular virtual reality headset of the plurality of virtual reality headsets changes in the first video data, wherein the system is configured to use the second video data obtained using cameras located within the respective virtual reality headsets of the plurality of participants to overlay live facial expressions of the respective participants on virtual reality headset portions of the first video data.

The following is a complete listing of the correspondence between the claim of the instant application and the patents:
Claims of the Instant Application 16/272313
1, 2, 3, 4, 5, 6, 11, 12, 13, 14, 17
9
Claims of the Patent 10276210
1
2


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schickel (US 20180196261) in view of Yu et al. (WO 2017058733 A1).
Regarding claim 1, Schickel discloses A computer-implemented method comprising: receiving first video data of an environment having an object observed from a first point of view, the first video data comprising a plurality of frames having the object disposed in an area of the plurality of frames (Schickel, fig.9b, “[0008] the three-dimensionality may be depicted from an angle of vision, i.e., for example, the front side of the object. This is generated, for example, by means of a 3D camera which captures the object from the front. [0025] The image capturing element 802 is configured to generate an image data stream 808 of the object and to send it to the calculating unit 804. The image data stream may be a sequence of frames, e.g., a (live or real-time) video or video stream. [0026] During the initialization phase, the image capturing element 802 is configured to capture at least part of the object 812 so as to generate the superposition image data. FIG. 9b shows the image capturing element 802 in a mode of operation wherein the image capturing element is configured to generate the image data stream 808 of the object 812. [0027] In the mode of operation (cf. FIG. 9b), the object 812, which here again is a person, wears smart glasses 814, in accordance with embodiments, which display the virtual environment. The image capturing element 802 now captures the object 812, e.g., the person's head or upper body, and generates a model of the person's head or upper body in the virtual environment”); and 
generating revised video data of the environment having the object from the first point of view based on the first video data, the revised video data comprising a plurality of revised frames with the object disposed in the area of the plurality of frames being revised based on data corresponding to the object separate from the first video data, wherein the first video data of the environment comprises the object comprising a virtual reality headset, and the revised video data comprises the plurality of frames with the virtual reality headset disposed in the area of the plurality of frames being revised based on second video data obtained of the environment behind the virtual reality headset (Schickel, fig.10b, “[0004] wherein the image capturing element is configured, during the initialization phase, to scan a person's area of the eyes or a face as the object and to store it as superposition image data. [0026] during the initialization phase in FIG. 9a, the person's face and/or area of the eyes are scanned and stored as superposition image data. The superposition image data may be static (frame) or dynamic ([short] video sequence). [0034] FIG. 10b shows a schematic representation of the object 810 with superposition image data 818. In accordance with the depiction of FIG. 10b, the superposition image data may be the person's area of the eyes which replace the area of the smart glasses 814. In addition, it is also possible, as was already described, to replace the entire face or an alternative or any part of the object. [0037] Embodiments show that both the image data stream and the superposition image data are generated, or captured, by a camera”).
On the other hand, Schickel fails to explicitly disclose but Yu discloses second video data obtained of the environment behind the virtual reality headset during the receiving the first video data (Yu, “[0042] Embodiments relate to detecting a user' s facial expressions in real-time using a head-mounted display unit that includes an image capturing device (e.g., infrared camera) for capturing an upper portion of a user's face including an eye region, and another image capturing device (e.g., depth camera) for capturing the user' s lower facial features including at least one of a nose, lips, chin and cheek. [0097] In one or more embodiments, the steps of FIG. 7 may be performed in real-time to process each set of image 402 and 404 received from the cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Schickel and Yu, to include all limitations of claim 1. That is, applying the capturing the eye image and the lower face image in real-time of Yu to capture the object image and the superposition image data of Schickel. The motivation/ suggestion would have been detecting a user's facial expressions in real-time using a head-mounted display unit that includes a 2D camera (e.g., infrared camera) that capture a user's eye region, and a depth camera or another 2D camera that captures the user's lower facial features including lips, chin and cheek (Yu, abstract).
Regarding claim 11, it recites similar limitations as claim 1, except that claim 11 further recites A computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method.
Schickel further discloses A computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method (Schickel, “[0006] According to another embodiment, a non-transitory digital storage medium may have a computer program stored thereon to perform the inventive method, when said computer program is run by a computer. Claim 7, A non-transitory digital storage medium having a computer program stored thereon to perform the method of generating a model of an object with superposition image data in a virtual environment”).
Regarding to claim 17, it is interpreted and rejected under similar rational set forth above as claim 11.
Regarding claim 2, Schickel in view of Yu discloses The computer-implemented method of claim 1. 
Schickel further discloses wherein the environment is a virtual reality conference (Schickel, fig.11, “[0002] Embodiments show a virtual conference room wherein one or more persons are depicted on the basis of a current video of the person in real time, i.e., without any appreciable delay being noticeable, to the person(s), between their own movements as compared to the movement of the model in the virtual room).
On the other hand, Schickel fails to explicitly disclose but Yu discloses wherein the generating comprises synchronizing the second video data obtained of the environment behind the virtual reality headset during the receiving the first video data with the first video data (Yu, “[0097] In one or more embodiments, the steps of FIG. 7 may be performed in real-time to process each set of image 402 and 404 received from the cameras. Further, the steps and sequence of steps as illustrated in FIG. 7 is merely illustrative. For example, the step of determining 710 landmark locations and the step of determining 720 3D depth map data can be performed in a reverse order or can be performed in parallel. claim 7, The method of claim 6, wherein the processing of the first images and the second images is performed in real-time”). The same motivation of claim 1 applies here.
Regarding claim 3, Schickel in view of Yu discloses The computer-implemented method of claim 1, wherein second video data obtained of the environment behind a virtual reality headset of a participant during the receiving the first video data, has been disclosed.
Schickel further discloses wherein the environment is a virtual reality conference, wherein a plurality of participants of the virtual reality conference are wearing virtual reality headsets, wherein the method is performed so that participants of the plurality of participants see each other in virtual reality space, wherein facial features of the plurality of the participants are hidden by a respective virtual reality headsets of the plurality of participants, wherein the first video data of the environment comprises the object comprising a virtual reality headset of each of the plurality of participants, and the revised video data comprises the plurality of frames with the virtual reality headset disposed in the area of the plurality of frames being revised based on second video data obtained of the environment behind a respective virtual reality headset of each of the plurality of participants (Schickel, fig.11, “[0002] Embodiments show a virtual conference room wherein one or more persons are depicted on the basis of a current video of the person in real time, i.e., without any appreciable delay being noticeable, to the person(s), between their own movements as compared to the movement of the model in the virtual room. The person's area of the face and/or of the eyes, which are covered by the smart glasses are further superposed, or airbrushed out, with the aid of superposition image data, e.g., a previously captured representation of the area of the eyes and/or of the face. [0036] FIG. 11 shows a schematic representation of an advantageous embodiment of the present invention. The top and the bottom of FIG. 11 show an object 812a, 812b, respectively, here a person's head, in a real environment 820′. There, the person is captured by means of the image capturing element 802a, 802b so as to generate an image data stream of the person's head and to send it to the calculating unit. Now the calculating unit may generate, on the basis of the image data stream, a model of the object 812a, 812b and, for example, superpose the smart glasses 814a, 814b with the person's area of the eyes, so that the calculating unit generates the model 810a, 810b with superposition image data. Thus, the persons 812a and 812b may be virtually seated opposite each other and hold their meeting in the virtual conference room”). The combination of Schickel and Yu teaches all limitations of claim 3.
Regarding to claim 12, it is interpreted and rejected under similar rational set forth above as claim 3.
Regarding claim 4, Schickel in view of Yu discloses The computer-implemented method of claim 1, wherein second video data obtained of the environment behind a virtual reality headset of a participant during the receiving the first video data, has been disclosed.
Schickel further discloses wherein the environment is a virtual reality conference, wherein a plurality of participants of the virtual reality conference are wearing virtual reality headsets, wherein the method is performed so that participants of the plurality of participants see each other in virtual reality space, wherein facial features of the plurality of the participants are hidden by the respective virtual reality headsets of the plurality of participants, wherein the first video data of the environment comprises the object comprising a virtual reality headset of each of the plurality of participants, and the revised video data comprises the plurality of frames with the virtual reality headset disposed in the area of the plurality of frames being revised based on second video data obtained of the environment behind the virtual reality headset of each of the plurality of participants (Schickel, fig.11, “[0002] Embodiments show a virtual conference room wherein one or more persons are depicted on the basis of a current video of the person in real time, i.e., without any appreciable delay being noticeable, to the person(s), between their own movements as compared to the movement of the model in the virtual room. The person's area of the face and/or of the eyes, which are covered by the smart glasses are further superposed, or airbrushed out, with the aid of superposition image data, e.g., a previously captured representation of the area of the eyes and/or of the face. [0036] FIG. 11 shows a schematic representation of an advantageous embodiment of the present invention. The top and the bottom of FIG. 11 show an object 812a, 812b, respectively, here a person's head, in a real environment 820′. There, the person is captured by means of the image capturing element 802a, 802b so as to generate an image data stream of the person's head and to send it to the calculating unit. Now the calculating unit may generate, on the basis of the image data stream, a model of the object 812a, 812b and, for example, superpose the smart glasses 814a, 814b with the person's area of the eyes, so that the calculating unit generates the model 810a, 810b with superposition image data. Thus, the persons 812a and 812b may be virtually seated opposite each other and hold their meeting in the virtual conference room”). 
On the other hand, Schickel fails to explicitly disclose but Yu discloses the second video being obtained using cameras located with the respective virtual reality headset (Yu, “[0006] In one embodiment, the first image capturing device includes a pair of infrared cameras. [0033] FIG. 2J is a schematic diagram illustrating placing of a pair of 2D cameras between display devices in a head-mounted display unit, according to one embodiment”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Schickel and Yu, to include all limitations of claim 4. That is, adding the pair of 2D cameras of Yu to the virtual reality headset of each of the plurality of participants of Schickel. The motivation/ suggestion would have been detecting a user's facial expressions in real-time using a head-mounted display unit that includes a 2D camera (e.g., infrared camera) that capture a user's eye region, and a depth camera or another 2D camera that captures the user's lower facial features including lips, chin and cheek (Yu, abstract).
Claim(s) 5, 6, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schickel (US 20180196261) in view of Yu et al. (WO 2017058733 A1), and further in view of STAICUT et al. (US 20140279242 A1).
Regarding claim 5, Schickel in view of Yu discloses The computer-implemented method of claim 1, wherein second video data obtained of the environment behind a virtual reality headset of a participant during the receiving the first video data, has been disclosed.
Schickel further discloses wherein the environment is a virtual reality conference, wherein a plurality of participants of the virtual reality conference are wearing virtual reality headsets, wherein the method is performed so that participants of the plurality of participants see each other in virtual reality space, wherein facial features of the plurality of the participants are hidden by the respective virtual reality headsets of the plurality of participants, wherein the first video data of the environment comprises the object comprising a virtual reality headset of each of the plurality of participants, and the revised video data comprises the plurality of frames with the virtual reality headset disposed in the area of the plurality of frames being revised based on second video data obtained of the environment behind the virtual reality headset of each of the plurality of participants (Schickel, fig.11, “[0002] Embodiments show a virtual conference room wherein one or more persons are depicted on the basis of a current video of the person in real time, i.e., without any appreciable delay being noticeable, to the person(s), between their own movements as compared to the movement of the model in the virtual room. The person's area of the face and/or of the eyes, which are covered by the smart glasses are further superposed, or airbrushed out, with the aid of superposition image data, e.g., a previously captured representation of the area of the eyes and/or of the face. [0036] FIG. 11 shows a schematic representation of an advantageous embodiment of the present invention. The top and the bottom of FIG. 11 show an object 812a, 812b, respectively, here a person's head, in a real environment 820′. There, the person is captured by means of the image capturing element 802a, 802b so as to generate an image data stream of the person's head and to send it to the calculating unit. Now the calculating unit may generate, on the basis of the image data stream, a model of the object 812a, 812b and, for example, superpose the smart glasses 814a, 814b with the person's area of the eyes, so that the calculating unit generates the model 810a, 810b with superposition image data. Thus, the persons 812a and 812b may be virtually seated opposite each other and hold their meeting in the virtual conference room”),
wherein the method is performed so that the second video data is used to overlay facial expressions of the respective participants on virtual reality headset portions of the first video data (Schickel, [0034] FIG. 10b shows a schematic representation of the object 810 with superposition image data 818. In accordance with the depiction of FIG. 10b, the superposition image data may be the person's area of the eyes which replace the area of the smart glasses 814. In addition, it is also possible, as was already described, to replace the entire face or an alternative or any part of the object.).
On the other hand, Schickel fails to explicitly disclose but Yu discloses the second video being obtained using cameras located with the respective virtual reality headset (Yu, “[0006] In one embodiment, the first image capturing device includes a pair of infrared cameras. [0033] FIG. 2J is a schematic diagram illustrating placing of a pair of 2D cameras between display devices in a head-mounted display unit, according to one embodiment”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Schickel and Yu. That is, adding the pair of 2D cameras of Yu to the virtual reality headset of each of the plurality of participants of Schickel. Therefore, the superposition image data becomes live facial expressions. The motivation/ suggestion would have been detecting a user's facial expressions in real-time using a head-mounted display unit that includes a 2D camera (e.g., infrared camera) that capture a user's eye region, and a depth camera or another 2D camera that captures the user's lower facial features including lips, chin and cheek (Yu, abstract).
On the other hand, Schickel in view of Yu fails to explicitly disclose but STAICUT discloses wherein the method is performed so that when a certain participant of the plurality of participants turns his or her head, a boundary of a particular glasses changes in the first video data (STAICUT, “[0113] As shown in both interface 1500 of FIG. 15A and interface 1510 of FIG. 15B, the product image can be adjusted, changed or modified on the object image. For example, boundaries (e.g., rectangle bounds) 1502 and 1512 of the product images are displayed on the respective object images. [0121] As the person moves, the position of the facial feature in subsequent captured object images (e.g., subsequent video frames) changes. Thus, an appropriate product image viewpoint and overlay position is determined in light of these changes, and a product image associated with the determined viewpoint is overlaid accordingly on the current object image, such as shown in FIG. 21B. In FIG. 21B, the person's head has turned to one side, and the product image with a side viewpoint is overlaid on the facial feature of the object image”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined STAICUT into the combination of Schickel and Yu, to include all limitations of claim 5. That is, applying the glasses boundary of STAICUT to the virtual reality headset of each of the plurality of participants of Schickel and Yu. The motivation/ suggestion would have been to provide an approach for trying out (or trying on) a product in relation to a real world environment, such as through the use of augmented reality (AR) techniques (STAICUT, [0002]).
Regarding claim 6, Schickel in view of Yu discloses The computer-implemented method of claim 1.
Claim 6 recites similar limitations as claim 5, except that it further recites wherein the generating comprises synchronizing the second video data obtained of the environment behind the respective virtual reality headsets of the plurality of participants during the receiving the first video data with the first video data, the first video data being a live feed of video frames. 
On the other hand, Schickel in view of STAICUT fails to explicitly disclose but Yu discloses wherein the generating comprises synchronizing the second video data obtained of the environment behind the respective virtual reality headsets of the plurality of participants during the receiving the first video data with the first video data, the first video data being a live feed of video frames (Yu, “[0097] In one or more embodiments, the steps of FIG. 7 may be performed in real-time to process each set of image 402 and 404 received from the cameras. Further, the steps and sequence of steps as illustrated in FIG. 7 is merely illustrative. For example, the step of determining 710 landmark locations and the step of determining 720 3D depth map data can be performed in a reverse order or can be performed in parallel. claim 7, The method of claim 6, wherein the processing of the first images and the second images is performed in real-time”). The same motivation of claim 1 applies here.
Regarding to claims 13, 14, they are interpreted and rejected under similar rational set forth above as claims 5, 6, respectively.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schickel (US 20180196261) in view of Yu et al. (WO 2017058733 A1), and further in view of CHATTER et al. (US 20160119692) and Jung et al. (US 7227976 B1).
Regarding claim 9, Schickel in view of Yu discloses The computer-implemented method of claim 1.
On the other hand, Schickel in view of Yu fails to explicitly disclose but CHATTER discloses wherein the generating comprises identifying the object in the plurality of frames and retrieving the data corresponding to the object from a database based on the identified object (CHATTER, “[0012] correlating the user input data related to a position on the video frame with an object imaged in the video frame to identify the imaged object; retrieving information relevant to the imaged object from a database”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined CHATTER into the combination of Schickel and Yu. That is, adding the identifying object and retrieving relevant information of CHATTER to the method of Schickel and Yu. The motivation/ suggestion would have been obtaining additional information about an imaged object that is selected by a viewer (CHATTER, [0002]).
On the other hand, Schickel in view of CHATTER fails to explicitly disclose but Yu discloses wherein the data corresponding to the object separate from the first video data comprises video data obtained of the environment behind the object during the receiving the first video data, wherein the receiving and the generating are performed in real-time, wherein the generating comprises synchronizing the second video data obtained of the environment behind the virtual reality headset during the receiving the first video data with the first video data (Yu, “[0042] Embodiments relate to detecting a user' s facial expressions in real-time using a head-mounted display unit that includes an image capturing device (e.g., infrared camera) for capturing an upper portion of a user's face including an eye region, and another image capturing device (e.g., depth camera) for capturing the user' s lower facial features including at least one of a nose, lips, chin and cheek. [0097] In one or more embodiments, the steps of FIG. 7 may be performed in real-time to process each set of image 402 and 404 received from the cameras. Further, the steps and sequence of steps as illustrated in FIG. 7 is merely illustrative. For example, the step of determining 710 landmark locations and the step of determining 720 3D depth map data can be performed in a reverse order or can be performed in parallel. claim 7, The method of claim 6, wherein the processing of the first images and the second images is performed in real-time”). The same motivation of claim 1 applies here.
On the other hand, Schickel in view of Yu and CHATTER fails to explicitly disclose but Jung discloses wherein the generating comprises determining a peripheral edge of the area of the object in the plurality of frames, and the revised video data comprises a revised object based on the determined peripheral edge (Jung, “claim 1, verifying said face within the boundary of the face tracking window using a second local face detection. whereby the verification of said face within the boundary of the face tracking window makes more accurate facial images to be passed on to the next step while enabling real-time tracking of the face”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jung into the combination of Schickel and Yu, CHATTER, to include all limitations of claim 9. That is, applying the face tracking of Jung to track the revised video data of Schickel and Yu, CHATTER. The motivation/ suggestion would have been enhancing facial images of a person in a video by superimposing virtual object images onto said facial images automatically and dynamically in real-time (Jung, claim 1).

Allowable Subject Matter
Claims 7, 8, 10, 15, 16, 18, 19, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 7, it recites, inter alia, wherein the data corresponding to the object separate from the first video data comprises the object from a second point of view, and the generating comprises reorienting the object from the second point of view to correspond to the first point of view, wherein the generating comprises replacing the object disposed in a first area in the plurality of frames of the revised video data with the data corresponding to the object separate from the first video data, and wherein the generating comprise identifying the area of the object in one of the frames of the plurality of frames, and using the identified area in the one of the frames for identifying the area of the object in a subsequent frame.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders obvious the combination of elements recited in the claim(s) as a whole.
Regarding claims 8, 10, 15, 16, 18, 19, 20, they recite similar limitations as set forth above in claim 7, thus are allowable under similar rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        8/12/2022dev